     Case 3:19-cv-00764-MMD-CLB Document 26 Filed 04/21/21 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                                 ***
4     JEFF SLADEK,                                        Case No. 3:19-cv-00764-MMD-CLB
5                                            Plaintiff,                    ORDER
6            v.
7     ROBERSON,
8                                        Defendants.
9
10
11          DISCUSSION

12          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

13   an individual who was in the custody of the Nevada Department of Corrections at the

14   time he initiated this case. At the time Plaintiff initiated this case, Plaintiff submitted an

15   application to proceed in forma pauperis for prisoners. ECF No. 8. In this Court’s

16   December 11, 2020 screening order, the Court deferred a decision on the application to

17   proceed in forma pauperis. ECF No. at 14. The screening order also imposed a 90-

18   day stay and the Court entered a subsequent order in which the parties were assigned

19   to mediation by a court-appointed mediator. ECF Nos. 14, 17, 19. The Office of the

20   Attorney General has filed a status report indicating that settlement has not been

21   reached and informing the Court of its intent to proceed with this action. ECF No. 23.

22          The Court now directs Plaintiff to file an application to proceed in forma pauperis

23   by a non-prisoner within 30 days from the date of this order or pay the full filing fee of

24   $400. After the Court determines the matter of the payment of the filing fee, the Court

25   will issue an order on the matter of service.

26          CONCLUSION

27          For the foregoing reasons,

28          THE COURT ORDERS that Plaintiff’s application to proceed in forma pauperis for
     Case 3:19-cv-00764-MMD-CLB Document 26 Filed 04/21/21 Page 2 of 2



1    prisoners (ECF No. 8) is DENIED as moot.
2           THE COURT FURTHER ORDERS that the Clerk of the Court SHALL SEND
3    Plaintiff the approved form application to proceed in forma pauperis by a non-prisoner, as
4    well as the document entitled information and instructions for filing an in forma pauperis
5    application.
6           THE COURT FURTHER ORDERS that within 30 days from the date of this order,
7    Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
8    non-prisoners; or (2) pay the full filing fee of $400.
9           THE COURT FURTHER ORDERS that this action may be dismissed if Plaintiff
10   does not timely comply with this order.
11          THIS COURT SHALL issue a subsequent order regarding the matter of service
12   upon the resolution of the matter of the filing fee.
13
14          DATED THIS 21 April 2021.
15
16                                               UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
